DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARC VEGA,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-441

                        [ September 13, 2018 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Geoffrey D. Cohen,
Judge; L.T. Case No. 13-2927CF10A.

  Rachael E. Reese of O’Brien Hatfield, P.A., Tampa, for appellant.

  No response required for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.